Citation Nr: 1017873	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 16, 2003, and in excess of 50 percent 
disabling for the period beginning October 16, 2003 for 
residuals of a cerebral accident

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  That decision granted service 
connection for a cerebral vascular accident, and assigned a 
10 percent evaluation, effective May 18, 2001.  

In March 2008, the Board remanded the case to the RO for 
further development.  That development was completed 
satisfactorily, however new events necessitate further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's residuals of a cerebral accident is currently 
rated as 10 percent disabling prior to October 16, 2003, and 
50 percent disabling for the period beginning October 16, 
2003.  The Veteran's rating was increased to 50 percent by 
the RO for the period beginning October 16, 2003 in December 
2009.  Two days prior to the rating decision the Veteran 
suffered a cerebellar stoke.  Medical records detailing 
treatment for the stroke were received by the Board in March 
2010.  The Veteran reported involuntarily leaning and falling 
to the right, as well as trouble walking.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Veteran's stroke represents a material change in his 
condition.  The stroke occurred after the Veteran's most 
recent VA examination in October 2009.  Although the stroke 
occurred prior to the rating decision in December 2009, VA 
was not notified of the incident until March 2010 and thus 
the stroke and the effects thereof, were not considered in 
the previous rating decision.  As such, a contemporaneous 
examination must be conducted to establish the current 
nature, extent, and severity of the Veteran's disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his residuals of a cerebral 
accident.  The examiner should be provided 
with the Veteran's claims file.  Any 
opinion provided should be supported by a 
full rationale.  The examiner should 
examine the Veteran's physical and 
psychological functioning noting the 
Veteran's current level of disability as 
well as any changes identified in the 
Veteran's functioning since the most 
recent examination in October 2009.  
 
2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  
The RO should specifically take into 
consideration Diagnostic Code 8009 when 
reviewing the Veteran's claim and 
establishing his disability rating.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


